

115 S3175 IS: Thailand Veteran Agent Orange Parity Act of 2018
U.S. Senate
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3175IN THE SENATE OF THE UNITED STATESJune 28, 2018Mrs. McCaskill (for herself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide health care, vocational training and
			 rehabilitation, and monetary allowance to children suffering from spina
			 bifida whose parents are veterans who served in Thailand and were exposed
			 to herbicide agents, and for other purposes.
	
 1.Short titleThis Act may be cited as the Thailand Veteran Agent Orange Parity Act of 2018. 2.Benefits for children of certain Thailand service veterans born with spina bifida (a)In generalSubchapter III of chapter 18 of title 38, United States Code, is amended by adding at the end the following new section:
				
					1822.Benefits for children of certain Thailand service veterans born with spina bifida
 (a)Benefits authorizedThe Secretary may provide to any child of a veteran of covered service in Thailand who is suffering from spina bifida the health care, vocational training and rehabilitation, and monetary allowance required to be paid to a child of a Vietnam veteran who is suffering from spina bifida under subchapter I of this chapter as if such child of a veteran of covered service in Thailand were a child of a Vietnam veteran who is suffering from spina bifida under such subchapter.
 (b)Spina bifida conditions coveredThis section applies with respect to all forms and manifestations of spina bifida, except spina bifida occulta.
 (c)Veteran of covered service in ThailandFor purposes of this section, a veteran of covered service in Thailand is any individual, without regard to the characterization of that individual's service, who—
 (1)served in the active military, naval, or air service in Thailand, as determined by the Secretary in consultation with the Secretary of Defense, during the period beginning on January 9, 1962, and ending on May 7, 1975; and
 (2)is determined by the Secretary, in consultation with the Secretary of Defense, to have been exposed to a herbicide agent during such service in Thailand.
 (d)Herbicide agentFor purposes of this section, the term herbicide agent means a chemical in a herbicide used in support of United States and allied military operations in Thailand, as determined by the Secretary in consultation with the Secretary of Defense, during the period beginning on January 9, 1962, and ending on May 7, 1975..
 (b)Conforming amendment to definition of childSection 1831(1) of such title is amended— (1)in subparagraph (B)—
 (A)in the matter before clause (i), by striking subchapter III of this chapter and inserting section 1821 of this title; and (B)in clause (i), by striking section 1821 of this title and inserting such section; and
 (2)by adding at the end the following new subparagraph:  (C)For purposes of section 1822 of this title, an individual, regardless of age or marital status, who—
 (i)is the natural child of a veteran of covered service in Thailand (as determined for purposes of such section); and
 (ii)was conceived after the date on which that veteran first entered service described in subsection (c) of such section..
				(c)Clerical amendments
 (1)Subchapter headingThe heading for subchapter III of chapter 18 of such title is amended by inserting and Thailand after Korea. (2)Table of sectionsThe table of sections at the beginning of chapter 18 of such title is amended—
 (A)by striking the item relating to subchapter III and inserting the following new item: Subchapter III—Children of certain Korea and Thailand service veterans born with spina bifida;  and(B)by inserting after the item relating to section 1821 the following new item:
						1822. Benefits for children of certain Thailand service veterans born with spina bifida..
 (d)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.